693 N.W.2d 823 (2005)
472 Mich. 873-882
People
v.
Drohan.
Docket No. 127489, COA No. 249995.
Supreme Court of Michigan.
March 31, 2005.
Application for leave to appeal.
On order of the Court, the application for leave to appeal the October 12, 2004 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether Blakely v. Washington, 542 U.S. ___, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), and United States v. Booker, 543 U.S. ___, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), apply to Michigan's sentencing scheme. See People v. Claypool, 470 Mich. 715, 730 n 14, 684 N.W.2d 278 (2004).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.
[Prior report: 264 Mich.App. 77, 689 N.W.2d 750.]